Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D21-1876
   Lower Tribunal Nos. 14-21803, F89-49366, F89-43031, F89-43757
                         ________________


                     Gregory O'Neil Henderson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Michelle
Delancy, Judge.

     Gregory O'Neil Henderson, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      Gregory O’Neil Henderson, the respondent below, appeals from a final

order which found, following a statutorily mandated annual review, that

Henderson continues to meet criteria for civil commitment as a sexually

violent predator within the meaning of the Involuntary Civil Commitment of

Sexually Violent Predators Act. See generally §§ 394.910-394.932, Fla.

Stat. (2021).

      We find no merit in the claims raised on appeal by Henderson, and

affirm.   To the extent Henderson has asserted a claim of ineffective

assistance of his appointed counsel, we affirm such claim without prejudice

to the filing of a petition for writ of habeas corpus pursuant to rule 4.460,

Florida Rules of Civil Procedure for Involuntary Commitment of Sexually

Violent Predators. 1 See Bohner v. State, 157 So. 3d 526 (Fla. 1st DCA 2015)

(recognizing that, as in criminal cases, claims of ineffective assistance of

counsel in involuntary civil commitment of sexually violent predator cases

cannot be raised on direct appeal, except in those rare instances where

counsel’s ineffectiveness can be discerned from the face of the record); Ivey




1
  Providing in pertinent part: “The respondent may file a petition for habeas
corpus alleging ineffective assistance of counsel in the county in which the
judgment was rendered within two years after the judgment becomes final.”
We express no view on the merits of any such claim.

                                     2
v. Dep’t of Children and Family Svcs., 974 So. 2d 480 (Fla. 2d DCA 2008)

(same).




                                   3